UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7366



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARK F. COLEMAN, a/k/a Mark V. Johnson, a/k/a
Wakim, a/k/a Y-Kim,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (CR-96-325, CA-02-3953)


Submitted:   December 11, 2003            Decided: February 3, 2004


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark F. Coleman, Appellant Pro Se. Kelly Elizabeth Shackelford,
Mark C. Moore, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Mark F. Coleman appeals the district court order denying his

motion for release on bond pending resolution of his 28 U.S.C. §

2255 (2000) motion.          A person seeking interim release during

pursuit of § 2255 relief faces a formidable barrier created by the

fact of conviction and the government’s interest in executing its

judgment.         Coleman    has    failed   to    establish    exceptional

circumstances warranting relief.          We further find Coleman did not

present “a clear case on the law, . . . [or] a clear, and readily

evident, case on the facts.”         Glynn v. Donnelly, 470 F.2d 95, 98

(1st Cir. 1972)(citation omitted); see also Martin v. Solem, 801

F.2d 324, 329 (8th Cir. 1986).         We therefore affirm the district

court’s order denying his request for release on bond.           We deny as

moot Coleman’s motion to expedite the appeal.              We dispense with

oral   argument    because    the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                      2